El Juez Asocíalo Señor Hutchison-,
emitió la opinión del tribunal.
El registrador de la propiedad se negó a inscribir un con-trato de arrendamiento por el término de diez años, otorgado por un apoderado, fundándose en que el documento no iba acompañado de la escritura de poder, y en lo referente a una novena parte de la finca arrendada, por el fundamento adicional de que tal condominio pro indiviso aparecía inscrito a nombre de un tercero.
La arrendataria admite la existencia de un defecto eñ la descripción de la finca arrendada, que fué anotado por el registrador, y admite que es correcta la resolución en lo que a la novena parte pro indivisa se refiere, pero apela de la negativa de inscribir el contrato de arrendamiento en lo re-lativo a las odio novenas partes restantes.
La sección 4 de la “Ley sobre recursos contra las reso-luciones de los registradores de la propiedad,” aprobada el primero de marzo de 1902, Estatutos Revisados de 1911, (see. 2183), dice así:
“Los registradores no suspenderán por defectos subsanables la inscripción, anotación o cancelación de ningún título. En la inscrip-ción liarán constar los defecto's que contenga el título y en cualquier tiempo en que se presente la documentación para subsanarlo, se bará constar la subsanación por medio de nota marginal.”
Cuando una escritura notarial parece haber sido otorgada por un apoderado y se presenta para su inscripción al re-gistro de la propiedad, el dejar de presentar la escritura de» poder no constituye un defecto insubsanable. Tal omi-sión “puede subsanarse” dentro del significado de la dis-*181posición arriba citada, según lia sido interpretada por esta corte en el caso reciente de Enrique Ramírez Prosperi v. Registrador de San Germán, 38 D.P.R. 771.
Véanse también los casos de Maestre v. Registrador, 14 D.P.R. 682; Gutiérrez v. Registrador, 14 D.P.R. 617; Calenti v. Registrador, 14 D.P.R. 692, y Fano v. Registrador, 15 D.P.R. 334.
La resolución recurrida debe ser revocada en lo referente a la negativa a inscribir las ocho■ novenas partes indivisas.